The opinion of the Court was delivered by CHIEF JUSTICE TAYLOR: The single question is, whether the adjutant-general's certificate is sufficient evidence that the defendant, a colonel of cavalry, did not make his return to the major-general according to law. By the act of 1806 the certificate is made conclusive evidence against a delinquent officer, provided it contain such matter as would be sufficient to convict the officer if delivered by the rules of law in any court of record. The certificate (209) here points directly to the defendant's delinquency, and therefore it does contain such matter as would be sufficient *Page 103 
to convict him if delivered ore tenus by the adjutant-general. But it is not to be expected that, if so delivered, the examination would proceed no further; for, as, by the same act of Assembly (section 3), the defendant is directed to make his return, not to the adjutant-general, but to the major-general to whose division he is attached, the knowledge of the adjutant-general of the defendant's delinquency could only be officially derived from information given him by the major-general. Such testimony, therefore, resting on hearsay, would be clearly inadmissible; otherwise the adjutant-general's certificate would be conclusive, even in cases where the officer informing him had received his information from the one next below him in command, and so down to the commandant of a regiment. It is certainly competent for the Legislature to make such a certificate evidence, though founded upon hearsay; but the intention to innovate upon so important a rule ought to be manifested by declaration plain. If the law be susceptible of another and more rational construction, it ought to receive it; and its design appears to me to be extended no further than to relieve the adjutant-general from personal attendance in those cases where he could give legal proof of the defendant's delinquency; and this will embrace all those cases where it is made the duty of the officer to make his return directly to the adjutant-general. Further than this, the act cannot be extended by a fair construction of the words or the evident intent of the framers. Wherefore, the judgment must be
Affirmed.
(210)